PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Blessing et al.
Application No. 16/488,854
Filed: 26 Aug 2019
For: TURBINE CASING AND METHOD FOR ASSEMBLING A TURBINE HAVING A TURBINE CASING
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 2016P23431WOUS


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed December 7, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely respond to the       non-final Office action mailed March 26, 2021.  This Office action set a shortened statutory period for reply of three months.  No reply having been received, the application became abandoned on June 27, 2021. The Office mailed a Notice of Abandonment on October 8, 2021.

Petitioner asserts that he did not receive the March 26, 2021 Office action.  A review of the application file confirms that if was improperly mailed to The Roy Gross Law Firm in Norwalk, Connecticut. A review of the application reveals that the Office mailed a Notice of Acceptance of Power of Attorney to The Roy Gross Law Firm on March 19, 2021, indicating that a Power of Attorney was filed January 7, 2021. However, there was no Power of Attorney filed in this application. In view thereof, it is obvious that March 26, 2021 Office action was not mailed to the proper address, and the holding of abandonment is therefore withdrawn.

The application is being forwarded to Group Art Unit 3745 for consideration of the Amendment filed December 7, 2021.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/									
Cliff Congo			
Attorney Advisor
Office of Petitions